      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                               CIVIL ACTION


   VERSUS                                                                NO. 18-7465


   JOHN C. BENTON, et al.                                                SECTION: “G”(5)



                                    ORDER AND REASONS

      This action arises from an alleged motor vehicle collision in the Parish of Orleans, State of

Louisiana. 1 Before the Court is Defendant General Star Indemnity Company’s (“General Star”)

“Re-Urged Motion to Dismiss.” 2 Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk

(collectively, “Plaintiffs”) oppose the motion. 3 Considering the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court grants the motion to

dismiss.

                                         I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Defendants Mark Ingle (“Ingle”),

John C. Benton d/b/a/ Q&M Motor Transports (“Q&M Motor”), and Northland Insurance

Company (“Northland”) in this Court, seeking recovery for injuries and property damage that

Plaintiffs allegedly sustained in an automobile accident. 4 According to the Complaint, on August



       1
           Rec. Doc. 1 at 1.

       2
           Rec. Doc. 295.

       3
           Rec. Doc. 307.

       4
           Rec. Doc. 1.


                                                1
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 2 of 12




9, 2017, Plaintiff Wayland Collins was operating a vehicle on Interstate 10 when, while exiting

onto Interstate 510, he collided with an 18-wheeler driven by Ingle. 5 Plaintiffs allege that Ingle

was turning onto Interstate 510 and negligently misjudged his clearance, resulting in the motor

vehicle incident at issue. 6 Plaintiffs additionally allege that Ingle was cited for an “improper lane

change.” 7 Plaintiffs bring negligence claims against Ingle and Q&M Motor, who Plaintiffs allege

is Ingle’s principal, under the doctrine of respondeat superior. 8 Plaintiffs also bring claims

against Northland, who purportedly insured the 18-wheeler operated by Ingle. 9

       On December 30, 2019, Plaintiffs moved to extend the time to amend pleadings in order

to add several defendants to this litigation. 10 On January 9, 2020, the Court granted Plaintiffs’

motion to extend the time to amend pleadings. 11 On January 15, 2020, Plaintiffs filed a first

supplemental and amending complaint (the “Amended Complaint”). 12 In the Amended

Complaint, Plaintiffs name General Star, Innovative Transport Solution, Inc., ABC Insurance

Company, Automotive Transport Services, Inc., Def Insurance Company, US AutoLogistics,

LLC (“US AutoLogistics”), GHI Insurance Company, The Hertz Corporation d/b/a Hertz Rent-

A-Car (“Hertz”), and XYZ Insurance Company as additional defendants. 13


       5
           Id.

       6
           Id.

       7
           Id. at 4.

       8
           Id. at 5.

       9
           Id.

       10
            Rec. Doc. 164.

       11
            Rec. Doc. 178.

       12
            Rec. Doc. 180.

       13
            Id. at 1–4.


                                                  2
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 3 of 12




       In the Amended Complaint, Plaintiffs allege the following with respect to General Star:

       General Star Indemnity Company, at all times relevant herein, had in full force
       and effect a policy of liability insurance coverage of excess and/or umbrella
       coverage in favor of defendants, John Benton, d/b/a Q & M Transport, Defendant
       Ingle and/or U.S. AutoLogistics, LLC, as the permissive operator of the insured
       vehicle, for his negligence in connection with the August 9, 2017, motor vehicle
       collision at issue herein. As a result of the foregoing and as per applicable
       Louisiana law, General Star Indemnity Company has been named herein as party-
       defendant and is answerable and/or responsible for the negligence and/or
       liability.14

      Plaintiffs subsequently dismissed the claims against US AutoLogistics and Hertz. 15

      General Star then filed a “Motion to Dismiss or, Alternatively, Motion for More Definite

Statement.” 16 On January 26, 2021, the Court issued an Order requiring Plaintiffs to file a more

definite statement of the claims against General Star pursuant to Federal Rule of Civil Procedure

12(e). 17 On February 9, 2021, Plaintiffs filed a response to the Court’s January 26, 2021 Order. 18

On February 24, 2021, General Star filed the instant re-urged motion to dismiss. 19 Plaintiffs filed

an opposition to the instant motion on March 4, 2021. 20

                                            II. Parties’ Arguments

A.    General Star’s Arguments in Support of the Re-Urged Motion to Dismiss

      General Star urges the Court to dismiss Plaintiffs’ claims against General Star pursuant to




       14
            Id. at 7.

       15
            Rec. Doc. 219; Rec. Doc. 221.

       16
            Rec. Doc. 195.

       17
            Rec. Doc. 265.

       18
            Rec. Doc. 277.

       19
            Rec. Doc. 295.

       20
            Rec. Doc. 307.


                                                      3
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 4 of 12




Federal Rule of Civil Procedure 12(b)(6) for two reasons. 21 First, General Star argues that

Plaintiffs failed to comply with the Court’s January 26, 2021 Order because Plaintiffs failed to

amend the complaint or set forth any new allegations regarding how the “Excess Automobile

Liability Insurance Policy” issued by General Star to Q&M Motor for the period of May 20, 2017

to May 20, 2018 (the “Excess Policy”) applies to the instant action. 22

      Second, General Star argues that Plaintiffs have not asserted a plausible claim against

General Star under the Excess Policy. 23 Specifically, according to General Star, the Excess Policy

provides coverage only for incidents arising out of the “Master Transporter Agreement” between

Q&M Motor and US AutoLogistics. 24 General Star asserts that Plaintiffs cannot state a claim

against General Star within the terms and limits of the Excess Policy. 25

B.     Plaintiffs’ Arguments in Opposition to the Re-Urged Motion to Dismiss

      In opposition, Plaintiffs contend that the instant motion should be denied because the

Excess Policy issued by General Star identifies Q&M Motor as a named insured and Plaintiffs

“correctly and properly identified [General Star] as the excess and/or umbrella carrier for [Q&M

Motor]” in the Amended Complaint. 26 According to Plaintiffs, the “clear intent” from the Excess

Policy language is to apply to “any accidents involving [Q&M Motor].” 27 Plaintiffs contend that

Q&M Motor was “in the course and scope of transporting vehicles for [Hertz] when this accident


       21
            Rec. Doc. 295-1 at 8–12.

       22
            Id. at 8–9.

       23
            Id. at 9–12.

       24
            Id. at 11.

       25
            Id. at 12.

       26
            Rec. Doc. 307 at 2–3.

       27
            Id. at 4.


                                                4
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 5 of 12




occurred” and an affidavit from a Hertz employee “showed that [Hertz] was provided a Certificate

of Liability insurance listing [General Star] as an excess carrier in addition to the underlying limits

of liability of 1,000,000.00 with Northland Insurance Company.” 28

        Second, Plaintiffs contend that General Star ignores the “well pled” allegations in the

Amended Complaint and “there is nothing for Plaintiff[s] to amend.” 29 Plaintiffs also assert that

General Star’s argument that the Excess Policy was limited to transactions between Q&M Motor

and US AutoLogistics “defies the very language in the General Star policy.” 30

                                             III. Legal Standards

A.      Legal Standard for 12(b)(6) Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 31 A motion to dismiss for failure to

state a claim is “viewed with disfavor and is rarely granted.” 32 “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” 33 “Factual allegations must be enough to raise a right to relief above the

speculative level.” 34 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct



        28
             Id. at 4–5.

        29
             Id. at 6.

        30
             Id. at 8.

        31
             Fed. R. Civ. P. 12(b)(6).

        32
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

        33
          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
        (2008)).

        34
             Twombly, 550 U.S. at 556.


                                                         5
       Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 6 of 12




alleged.” 35

        On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true. 36 However, although required to accept all “well-pleaded

facts” as true, a court is not required to accept legal conclusions as true. 37 “While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” 38 Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements” will not suffice. 39 The complaint need not contain detailed factual

allegations, but it must offer more than mere labels, legal conclusions, or formulaic recitations of

the elements of a cause of action. 40 That is, the complaint must offer more than an “unadorned,

the defendant-unlawfully-harmed-me accusation.” 41 From the face of the complaint, there must

be enough factual matter to raise a reasonable expectation that discovery will reveal evidence as

to each element of the asserted claims. 42 If factual allegations are insufficient to raise a right to

relief above the speculative level, or if it is apparent from the face of the complaint that there is

an “insuperable” bar to relief, the claim must be dismissed. 43


        35
             Id. at 570.

        36
          Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see
        also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).

        37
             Iqbal, 556 U.S. at 677–78.

        38
             Id. at 679.

        39
             Id. at 678.

        40
             Id.

        41
             Id.

        42
             Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).

        43
           Moore v. Metro. Human Serv. Dep’t, No. 09-6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010)
        (Vance, C.J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)); Carbe v. Lappin, 492 F.3d 325, 328 n. 9
        (5th Cir. 2007).


                                                         6
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 7 of 12




B.      The Louisiana Direct Action Statute

        Louisiana Revised Statute 22:1269(B)(1), known as the Louisiana Direct Action Statute,

“affords a victim the right to sue the insurer directly when the liability policy covers a certain

risk.” 44 The statute pertinently provides: “The injured person . . . shall have a right of direct action

against the insurer within the terms and limits of the policy; and, such action may be brought

against the insurer alone, or against both the insured and insurer jointly and in solido . . . .” 45

Additionally, the statute provides that such action may be brought against the insurer alone under

certain enumerated conditions. 46

                                                IV. Analysis

        General Star urges the Court to dismiss Plaintiffs’ claims against General Star pursuant to

Federal Rule of Civil Procedure 12(b)(6). 47 General Star contends (1) Plaintiffs failed to comply

with this Court’s January 26, 2021 Order because Plaintiffs did not amend the complaint to state

a claim against General Star; and (2) Plaintiffs have failed to state a claim against General Star

upon which relief can be granted. 48 In opposition, Plaintiffs argue (1) they were not required to

amend the Complaint by the Court’s January 26, 2021 Order; and (2) the Excess Policy applies

to any accidents involving Q&M Motor. 49



        44
          Soileau v. Smith True Value & Rental, 2012-1711 (La. 8/30/2013); 144 So. 3d 771, 780; see also La. Rev.
        Stat. § 22:1269.
        45
             La. Rev. Stat. § 22:1269(B)(1).

        46
             Id.

        47
             Rec. Doc. 295.

        48
             Id. at 1.

        49
             Rec. Doc. 307.


                                                       7
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 8 of 12




       As an initial matter, Plaintiffs urge the Court to consider evidence in the record obtained

through discovery. 50 In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim,

a district court must limit itself to the contents of the pleadings, including attachments thereto.51

In addition, the Fifth Circuit has held that “[d]ocuments that a defendant attaches to

a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff's

complaint and are central to her claim.” 52 Accordingly, the Court limits its review of this matter

to the contents of the pleadings and the “Excess Automobile Liability Policy” attached by General

Star to the instant motion 53 because the Excess Policy is referenced in the Amended Complaint

and is central to Plaintiffs’ allegation that General Star provided insurance coverage to Q&M

Motor for the alleged collision. 54

       This tort action arises out of a motor vehicle collision that Plaintiffs allege was caused by

the negligent operation of an 18-wheeler driven by Ingle. 55 Plaintiffs name Q&M Motor as a

defendant in the instant action under the doctrine of respondeat superior. 56 In the Amended

Complaint, Plaintiffs set forth the following allegations against General Star:

       Paragraph 2(A): GENERAL STAR INDEMNITY COMPANY, a foreign
       corporation upon information and belief, incorporated in a State other than the
       State of Louisiana, who upon information and belief at all times relevant
       herein provided excess and/or umbrella coverage to [Q&M Motor] and/or

       50
         See, e.g., Rec. Doc. 307 at 4 (urging the Court to consider an affidavit provided by Hertz to Plaintiffs’
       counsel during discovery).

       51
            Fed. R. Civ. P 12(b)(6).
       52
         Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000) (quoting Venture Assocs.
       Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.1993)).

       53
            Rec. Doc. 295-2.

       54
            Rec. Doc. 180 at 7.

       55
            Rec. Doc. 1.

       56
            Id. at 5.


                                                       8
      Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 9 of 12




       [US AutoLogistics] for the August 9, 2017 motor vehicle collision at issue. 57
       ...
       Paragraph 14(A): General Star Indemnity Company, at all times relevant
       herein, had in full force and effect a policy of liability insurance coverage of
       excess and/or umbrella coverage in favor of defendants, [Q&M Motor],
       Defendant Ingle and/or [US AutoLogistics], as the permissive operator of the
       insured vehicle, for his negligence in connection with the August 9, 2017, motor
       vehicle collision at issue herein. As a result of the foregoing and as per applicable
       Louisiana law, General Star Indemnity Company has been named herein as party-
       defendant and is answerable and/or responsible for the negligence and/or
       liability.58

Pursuant to the Louisiana Direct Action Statute, Plaintiffs may sue General Star as an insurer

“within the terms and limits of the policy.” 59

       As described in this Court’s January 26, 2021 Order, the Excess Policy issued by General

Star names “John C Benton DBA Q & M Motors” as the “first named insured” under the policy. 60

Therefore, Plaintiffs are correct that Q&M Motors is a named insured on the Excess Policy.61

However, the “Designated Truckload Carrier Agreement Endorsement” included in the Excess

Policy provides as follows:

       The insurance provided by this policy applies only to ultimate net loss in excess
       of underlying insurance for damages for which the insured is legally liable, or
       costs or expenses, arising out of, resulting from, caused or contributed to by:
       a.      An occurrence which is covered by the controlling underlying policy; and
       b.      The designated contract in the Schedule above. 62




       57
            Rec. Doc. 180 at 1–2 (emphasis added).

       58
            Id. at 7 (emphasis added).

       59
            La. Rev. Stat. § 22:1269(B)(1).

       60
            Rec. Doc. 295-2 at 3.

       61
            See Rec. Doc. 307 at 3.

       62
            Rec. Doc. 295-2 at 21 (emphasis added).


                                                      9
     Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 10 of 12




The “underlying insurance” referenced in this clause of the Excess Policy is the insurance policy

issued by Northland to Q&M Motor which provides up to $1,000,000 in liability coverage, as

provided by the “Schedule of Underlying Insurance” in the Excess Policy. 63 In addition, the

“designated contract in the Schedule above” referenced in this clause of the Excess Policy is a

“Master Transporter Agreement” contract “between Q & M Motors, Inc. and US AutoLogistics,

LLC.” 64

       For these reasons, this Court previously found that the terms of the Excess Policy indicate

that the policy applies only to incidents “arising out of, resulting from, caused or contributed to

by” the specified contract between Q&M Motor and US AutoLogistics where liability exceeds

$1,000,000. 65 Because it was unclear how the Excess Policy is implicated in the instant action

following dismissal of Plaintiffs’ claims against US AutoLogistics and Hertz, the Court ordered

Plaintiffs to file a more definite statement alleging how the Excess Policy issued by General Star

to Q&M Motor is implicated in this action pursuant to Federal Rule of Civil Procedure 12(e). 66

       In response to the Court’s January 26, 2021 Order, Plaintiffs filed a response in which

Plaintiffs assert that when Q&M Motors is not transporting for US AutoLogistics, the Excess

Policy issued by General Star provides excess coverage for “any other types of negligence once

the underlying policy limits [sic] with Northland Insurance Company of $1 million dollars is

exhausted.” 67 According to Plaintiffs, the Excess Policy is not restricted to transports involving



       63
            Id. at 4.

       64
            Id. at 21.

       65
            Rec. Doc. 265 at 14.

       66
            Id. at 16–17.

       67
            Rec. Doc. 227 at 3.


                                                10
     Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 11 of 12




US AutoLogistics. 68 In addition, Plaintiffs contend that if the Excess Policy is ambiguous, it must

be construed against General Star and in favor of coverage. 69 Finally, Plaintiff points to email

communications to argue that General Star was “on notice” that the claim arising from the

accident at issue could exceed the underlying policy limits of $1 million.70 Plaintiffs reassert

several of these arguments again in opposition to the instant motion to dismiss. 71

       Plaintiffs’ arguments ignore the plain language of the Excess Policy, which states that the

Excess Policy provides coverage for excess losses “arising out of, resulting from, caused or

contributed to by . . . the designated contract [between Q&M Motor and US AutoLogistics].”72

Plaintiffs do not allege—either in the Amended Complaint or in response to the Court’s Order

requiring Plaintiffs to provide a more definite statement—that the alleged accident occurred in

conjunction with the specified contract between Q&M Motor and US AutoLogistics. In fact,

Plaintiffs admit that “Q&M Motor[] was not transporting for US AutoLogistics [] when this

accident occurred” 73 and “Q&M Motor [t]ransport towing of vehicles for Hertz Corporation had

nothing to do with US AutoLogistics [].” 74 Because Plaintiffs do not sufficiently allege that the

Excess Policy is implicated in this action, the claims against General Star must be dismissed.




       68
            Id. at 4–5.

       69
            Id. at 6–8.

       70
            Id. at 8–9.

       71
            See Rec. Doc. 307.

       72
            See Rec. Doc. 295-2 at 21.

       73
            Rec. Doc. 277 at 3.

       74
         Id. at 5; see also id. at 4 (“[D]iscovery revealed that Q&M Motors was not in the course and scope of its
       agreement with US AutoLogistics, LLC when it was transporting vehicles at the time of this accident.
       Discovery revealed that Q&M Motors was transporting vehicles for Hertz Corporation.”).


                                                      11
     Case 2:18-cv-07465-NJB-MBN Document 353 Filed 06/09/21 Page 12 of 12




                                          V. Conclusion

       For the foregoing reasons, the Court finds that Plaintiffs fail to state a claim that the Excess

Policy issued by General Star to Q&M Motor is applicable to this action. Accordingly,

       IT IS HEREBY ORDERED that Defendant General Star Indemnity Company’s “Re-

Urged Motion to Dismiss” 75 is GRANTED.

       IT IS FURTHER ORDERED that all claims asserted by Plaintiffs against General Star

Indemnity Company are DISMISSED WITH PREJUDICE.

       NEW ORLEANS, LOUISIANA, this _____
                                    8th day of June, 2021.



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       75
            Rec. Doc. 295.


                                                 12
